Exhibit 10.1

DEFINTIVE AGREEMENT

 

--------------------------------------------------------------------------------

AMENDMENT NO. 1

Dated as of April 6, 2006

to and under the

CREDIT AGREEMENT

dated as of December 17, 2004

among

AVISTA CORPORATION,

THE BANKS PARTY THERETO,

BANK OF AMERICA, N.A.,

as Managing Agent,

KEYBANK NATIONAL ASSOCIATION and U.S. BANK, NATIONAL ASSOCIATION,

as Documentation Agents,

WELLS FARGO BANK,

as Documentation Agent and an Issuing Bank,

UNION BANK OF CALIFORNIA, N.A.,

as Syndication Agent and an Issuing Bank,

and

THE BANK OF NEW YORK,

as Administrative Agent and an Issuing Bank

 

--------------------------------------------------------------------------------

BNY CAPITAL MARKETS, INC. and UNION BANK OF CALIFORNIA, N.A.

Co-Lead Arrangers and Co-Book Managers

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

AMENDMENT NO. 1

Dated as of April 6, 2006

to

CREDIT AGREEMENT

Dated as of December 17, 2004

AVISTA CORPORATION, a Washington corporation, the Banks listed on the signature
pages hereof, BANK OF AMERICA, N.A., as Managing Agent, KEYBANK NATIONAL
ASSOCIATION, as Documentation Agent, U.S. BANK, NATIONAL ASSOCIATION, as
Documentation Agent, WELLS FARGO BANK, as Documentation Agent and an Issuing
Bank, UNION BANK OF CALIFORNIA, N.A., as Syndication Agent and an Issuing Bank,
and THE BANK OF NEW YORK, as Administrative Agent and an Issuing Bank, agree as
follows:

1. Credit Agreement. Reference is made to the Credit Agreement, dated as of
December 17, 2004, among Avista Corporation, a Washington corporation, the Banks
party thereto, Bank of America, N.A., as Managing Agent, KeyBank National
Association and U.S. Bank, National Association, as Documentation Agents, Wells
Fargo Bank, as Documentation Agent and an Issuing Bank, Union Bank of
California, N.A., as Syndication Agent and an Issuing Bank, and The Bank of New
York, as Administrative Agent and an Issuing Bank (the “Credit Agreement”).
Definitions of terms in the Credit Agreement apply to terms that are used and
not otherwise defined herein. As used herein, the terms “Bond Delivery
Agreement”, “First Mortgage Bond”, and “Supplemental Indenture” have the
meanings ascribed to such terms in Section 2 hereof and the term “Amendment
Documents” means this Amendment, the Bond Delivery Agreement, the First Mortgage
Bond and the Supplemental Indenture.

2. Amendments. Subject to satisfaction of the conditions precedent set forth in
Section 4 below, effective as of April 6, 2006 (the “Effective Date”), the
Credit Agreement shall be amended as follows:

(a) The first paragraph of the Credit Agreement immediately following the
preamble is hereby amended by replacing the first sentence thereof with the
following:

“The Borrower has requested that the Banks agree to make loans and buy
participations in letters of credit issued by the Issuing Banks on a revolving
credit basis during the period commencing with the date hereof and ending on the
Expiration Date (as defined herein) in an aggregate principal amount not in
excess of $320,000,000 at any time outstanding (subject to increase at the
election of the Borrower by an aggregate amount not to exceed $100,000,000, upon
satisfaction of certain conditions as hereinafter provided).”

(b) The definition of “Commitment Fee” contained in Section 1.01 of the Credit
Agreement shall be deleted.

(c) The following new definitions shall be inserted in proper alphabetical order
in Section 1.01 of the Credit Agreement.

 

1



--------------------------------------------------------------------------------

““Agreement” shall mean this Agreement, including all exhibits and schedules
hereto, as amended by the First Amendment.”

““Facility Fee” shall have the meaning assigned to such term in
Section 2.06(a).”

““First Amendment” shall mean Amendment No. 1 to this Agreement, dated as of
April 6, 2006.”

““First Amendment Effective Date” shall mean the “Effective Date” as defined in
the First Amendment.”

““Plan of Exchange” shall mean the Plan of Share Exchange, dated as of
February 13, 2006, between the Borrower and AVA Formation Corp., a Washington
corporation.”

““Reorganization Transactions” shall mean the reorganization transactions
described in the AVA Formation Corp. Registration Statement under the Securities
Act of 1933 on Form S-4, filed on February 15, 2006, Registration
No. 333-131872, under the heading “Holding Company Proposal”, including the
Share Exchange and the Avista Capital Dividend, in each case as defined in said
Registration Statement, as amended by Amendment No. 1 thereto filed on March 23,
2006.”

(d) The definition of “Applicable Rate” contained in Section 1.01 of the Credit
Agreement shall be amended to read as follows:

““Applicable Rate” shall mean on any date with respect to the Facility Fee,
Eurodollar Loans, ABR Loans or the LC Participation Fee, the rate per annum set
forth in the following table in the “Facility Fee”, “Eurodollar Margin”, “ABR
Margin” or “LC Participation Fee” column, as applicable, for the Pricing Level
in effect for such date.

 

Pricing Levels

  

Facility

Fee

    Eurodollar
Margin     ABR
Margin     LC
Participation
Fee  

I

   0.100 %   0.300 %   0.000 %   0.300 %

II

   0.125 %   0.375 %   0.000 %   0.375 %

III

   0.150 %   0.500 %   0.000 %   0.500 %

IV

   0.200 %   0.675 %   0.000 %   0.675 %

V

   0.250 %   0.750 %   0.000 %   0.750 %

For purposes of determining which Pricing Level is applicable in the foregoing
table the following rules will apply:

“Pricing Level I” will be applicable at any date if, at such date, the Senior
Debt Rating is Third Lowest Investment Grade or higher;

“Pricing Level II” will be applicable at any date if, at such date, the Senior
Debt Rating is Second Lowest Investment Grade and Pricing Level I is not
applicable;

 

2



--------------------------------------------------------------------------------

“Pricing Level III” will be applicable at any date if, at such date, the Senior
Debt Rating is Lowest Investment Grade and neither Pricing Level I nor Pricing
Level II are applicable;

“Pricing Level IV” will be applicable at any date if, at such date, the Senior
Debt Rating is Highest Non-Investment Grade and none of Pricing Level I, Pricing
Level II or Pricing Level III are applicable; and

“Pricing Level V” will be applicable at any date if, at such date, the Senior
Debt Rating is Second Highest Non-Investment Grade or lower.

In the event that the Company’s Senior Debt Ratings are split by one level, the
higher rating will apply. In the event the ratings are split by more than one
level, the level that is one level below the higher rating will apply.”

(e) The definition of “Avista Utilities” contained in Section 1.01 of the Credit
Agreement shall be amended to read as follows:

““Avista Utilities” means (a) prior to the consummation of the Reorganization
Transactions, the operating division of the Borrower which represents all the
regulated utility operations of the Borrower that are responsible for retail
electric and natural gas distribution, electric transmission services and
electric generation and production, and (b) from and after the consummation of
the Reorganization Transactions, the Borrower.”

(f) The definition of “Bond Delivery Agreement” contained in Section 1.01 of the
Credit Agreement shall be amended to read as follows:

““Bond Delivery Agreement” shall mean the Bond Delivery Agreement, dated as of
April 6, 2006, between the Borrower and the Administrative Agent.”

(g) The definition of “Expiration Date” contained in Section 1.01 of the Credit
Agreement shall be amended by replacing the date “December 16, 2009” with the
date “April 5, 2011”.

(h) The definition of “Fees” contained in Section 1.01 of the Credit Agreement
shall be amended to read as follows:

““Fees” shall mean the Facility Fee and the other fees referred to in
Section 2.06.”

(i) The definition of “First Mortgage Bond” contained in Section 1.01 of the
Credit Agreement shall be amended to read as follows:

““First Mortgage Bond” shall mean a first mortgage bond of the Fortieth Series
issued to the Administrative Agent on the First Amendment Effective Date under a
Supplemental Indenture, in a principal amount equal to the total Commitments on
the date of execution and delivery of this Agreement, or any first mortgage bond
issued under a Supplemental Indenture to the First Mortgage in substitution for
a First Mortgage

 

3



--------------------------------------------------------------------------------

Bond, in each case in connection with a reduction or increase in the total
Commitments pursuant to Section 2.10(b) or (c).”

(j) The definition of “Supplemental Indenture” contained in Section 1.01 of the
Credit Agreement shall be amended to read as follows:

““Supplemental Indenture” shall mean the Fortieth Supplemental Indenture, dated
as of April 1, 2006, between the Borrower and Citibank, N.A., as trustee under
the First Mortgage, and any supplemental indenture to the First Mortgage, in
form and substance satisfactory to the Administrative Agent, pursuant to which a
First Mortgage Bond is issued in substitution for a First Mortgage Bond, in
connection with a reduction or increase in the total Commitments pursuant to
Section 2.10(b) or (c).”

(k) Section 2.05(b) of the Credit Agreement is hereby amended by replacing the
last sentence thereof with the following sentence:

“A Letter of Credit shall be issued, amended, renewed or extended only if (and
upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension, the total Revolving Credit
Exposures shall not exceed the total Commitments.”

(l) Section 2.06(a) of the Credit Agreement shall be amended to read as follows:

“Section 2.06 Fees. (a) The Borrower agrees to pay to each Bank, through the
Administrative Agent, on the first Business Day of January, April, July and
October of each year and on the date on which the Commitment of such Bank shall
be reduced or terminated as provided herein, a facility fee at the Applicable
Rate (a “Facility Fee”) on the daily amount of the Commitment of such Bank
during the preceding quarter (or shorter period commencing with the date hereof
or ending with the Expiration Date or the date on which the Commitment of such
Bank shall be reduced or terminated). The Facility Fees shall accrue on each day
at a rate per annum equal to the Applicable Rate in effect on such day. All
Facility Fees shall be computed on the basis of a year of 365 or 366 days, as
the case may be, and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The Facility Fee due to
each Bank shall commence to accrue on the date of this Agreement and shall cease
to accrue on the date on which the Commitment of such Bank shall be terminated
as provided herein.”

(m) Section 2.06(b) of the Credit Agreement shall be amended by replacing clause
(ii) therof with the following:

“(ii) to each Issuing Bank (directly) a fronting fee for Letters of Credit
issued by such Issuing Bank, which shall accrue at the rate per annum of 0.075%
on the average daily amount of such Issuing Bank’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements of such Issuing
Bank) during the period from and including the date of this Agreement to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure (with the

 

4



--------------------------------------------------------------------------------

calculation and payment of such fee to be determined by such Issuing Bank and
the Borrower).”

(n) Section 3.06 of the Credit Agreement is hereby replaced with the following:

“Section 3.06 No Material Adverse Change. Except as disclosed in the Borrower’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2005 and in
any document filed after December 31, 2005, but prior to the First Amendment
Effective Date, pursuant to Sections 13(a), 14 or 15(d) of the Securities
Exchange Act of 1934, there has been no change in the business, assets,
operations or financial condition of the Borrower and the Subsidiaries, taken as
a whole, since December 31, 2005, which could reasonably be expected to have a
material adverse effect on the creditworthiness of the Borrower. For the
avoidance of doubt, the representation set forth in this Section 3.06 will be
made solely at and as of the First Amendment Effective Date.”

(o) Section 4.01(b) of the Credit Agreement is hereby amended by replacing the
parenthetical expression contained therein with the following:

“(excluding, in the case of a refinancing of Loans or the issuance, amendment,
renewal or extension of a Letter of Credit or the refinancing of an LC
Disbursement that does not increase the Revolving Credit Exposure of any Bank,
the representations set forth in Section 3.07, and, in the case of any Borrowing
(including each Borrowing in which Loans are refinanced with new Loans) or any
issuances, amendments, renewals or extensions of a Letter of Credit after the
First Amendment Effective Date, the representation set forth in Section 3.06)”

(p) Section 6.03 of the Credit Agreement is hereby amended by deleting the
period (“.”) at the end thereof and adding there the following:

“; and, provided further that the Borrower and its Affiliates may consummate the
Reorganization Transactions if the following conditions are satisfied: (v) at
all times before and after giving effect to the Reorganization Transactions,
Avista Corporation (provided that its name may be changed in connection with the
Reorganization Transactions so long as the Borrower provides to the
Administrative Agent not less than thirty (30) days prior written notice of such
name change) will continue to be the Borrower under this Credit Agreement, and
the Borrower will continue to operate its utility business subject to regulation
by the applicable state public utility commissions and the U.S. Federal Energy
Regulatory Commission; (w) both before and after giving effect to the
Reorganization Transactions no Default or Event of Default shall have occurred
and be continuing; (x) not less than five Business Days prior to consummation of
the Reorganization Transactions, the Borrower shall have delivered to the
Administrative Agent (for prompt delivery to the Banks) consolidated and
consolidating statements of income and statements of cash flow of the Borrower
and its consolidated Subsidiaries, as of the date of those statements most
recently delivered to the Administrative Agent and the Banks pursuant to
Section 5.04 of the Credit Agreement, reflecting on a pro forma basis the
transfer by the Borrower of the capital stock of Avista Capital to AVA Formation
Corp., certified by one of the Borrower’s Financial Officers,

 

5



--------------------------------------------------------------------------------

and a copy of the Plan of Exchange, certified by one of the Borrower’s
Responsible Officers; (y) concurrently with the delivery of financial statements
under the immediately preceding clause (x), the Borrower shall have delivered to
the Administrative Agent (i) a certificate of the relevant accounting firm
opining on or certifying such statements or Financial Officer (which
certificate, when furnished by an accounting firm, may be limited to accounting
matters and disclaim responsibility for legal interpretations) certifying that
to the knowledge of the accounting firm or the Financial Officer, as the case
may be, no Event of Default or Default has occurred, and (ii) a certificate of a
Financial Officer setting forth in reasonable detail such calculations as are
required to establish whether the Borrower was in compliance with Sections 6.05
and 6.06 on a pro forma basis on the date of such financial statements, and
(z) a certificate of a Responsible Officer, in form and substance satisfactory
to the Administrative Agent, stating that the Reorganization Transactions have
been effected in accordance with the Plan of Exchange, without amendment,
modification or waiver of any kind not consented to by the Administrative Agent
and that the conditions of this Section 6.03 have been satisfied.”

(q) Section 6.04 of the Credit Agreement is hereby amended by deleting the
period (“.”) at the end thereof and adding there the following:

“; and, provided further that the Borrower and its Affiliates may consummate the
Reorganization Transactions.”

(r) Section 6.05 of the Credit Agreement is hereby replaced with the following:

“Section 6.05 Consolidated Total Debt to Consolidated Total Capitalization
Ratio. The Borrower shall not permit the ratio of Consolidated Total Debt to
Consolidated Total Capitalization to be greater than (a) at any time prior to
consummation of the Reorganization Transactions, 70.0%, (b) at any time during
the period from and after consummation of the Reorganization Transactions to and
including December 31, 2007, 75.0%, and (c) at any time on and after January 1,
2008, 70.0%.”

(s) Article VII of the Credit Agreement is hereby amended by replacing paragraph
(l) thereof with the following:

“(l) a Change in Control other than as a direct and proximate result of the
consummation of the Reorganization Transactions in strict compliance with
Section 6.03 shall occur;”

(t) Schedule 2.01 to the Credit Agreement shall be replaced by Schedule 2.01
attached hereto.

3. Representations and Warranties. In order to induce the Banks and the Issuing
Banks to enter into this Amendment, the Borrower represents and warrants as
follows:

(a) The Borrower has the corporate power and authority (i) to execute and
deliver the Amendment Documents, (ii) to perform its obligations under the
Amendment Documents and the Loan Documents as amended thereby, and (iii) to
borrow Loans and have Letters of

 

6



--------------------------------------------------------------------------------

Credit issued in the maximum amount available under the Credit Agreement as
amended hereby.

(b) The execution and delivery by the Borrower of the Amendment Documents, the
performance by the Borrower of its obligations under the Amendment Documents and
the Loan Documents as amended thereby, and the borrowing of Loans and
procurement of Letters of Credit in the maximum amount available under the
Credit Agreement as amended hereby (collectively, the “Transactions”) (i) have
been duly authorized by all requisite corporate and, if required, stockholder
action, and (ii) will not (A) violate (I) any provision of law, statute, rule or
regulation the violation of which could reasonably be expected to impair the
validity and enforceability of any Amendment Document or any Loan Document as
amended thereby or materially impair the rights of or benefits available to the
Administrative Agent, the Banks or the Issuing Banks under the Amendment
Documents or the Loan Documents as amended thereby, or of the certificate or
articles of incorporation or other constitutive documents or by laws of the
Borrower or any Significant Subsidiary, (II) any order of any Governmental
Authority the violation of which could reasonably be expected to impair the
validity or enforceability of any Amendment Document or any Loan Document as
amended thereby, or materially impair the rights of or benefits available to the
Administrative Agent, the Banks or the Issuing Banks under the Amendment
Documents or the Loan Documents as amended thereby, or (III) any provision of
any indenture or other material agreement or instrument evidencing or relating
to borrowed money to which the Borrower or any Significant Subsidiary is a party
or by which any of them or any of their property is or may be bound in a manner
which could reasonably be expected to impair the validity and enforceability of
any Amendment Document or any Loan Document as amended thereby or materially
impair the rights of or benefits available to the Administrative Agent, the
Banks or the Issuing Banks under any Amendment Document or any Loan Document as
amended thereby, (B) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under any such
indenture, agreement or other instrument in a manner which could reasonably be
expected to impair the validity and enforceability of any Amendment Document or
any Loan Document as amended thereby or materially impair the rights of or
benefits available to the Administrative Agents, the Banks or the Issuing Banks
under any Amendment Document or any Loan Document as amended thereby or
(C) result in the creation or imposition under any such indenture, agreement or
other instrument of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by the Borrower.

(c) This Amendment has been duly executed and delivered by the Borrower and
constitutes, and each other Amendment Document when executed and delivered by
the Borrower, and the Loan Documents as amended thereby, will constitute, legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with its terms.

(d) No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, except such as have been made or obtained and are in full
force and effect.

 

7



--------------------------------------------------------------------------------

(e) Each representation and warranty made in the Loan Documents is true and
correct at and as of the date hereof after giving effect to the Amendment
Documents, except to the extent such representations and warranties expressly
relate to an earlier date.

(f) No Default or Event of Default has occurred and is continuing after giving
effect to the Amendment Documents.

4. Conditions to Effectiveness. The amendments provided for in Section 2 above
shall become effective as of the Effective Date, but shall not become effective
as of such date unless and until each of the following conditions precedent
shall have been satisfied:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to it:

(i) This Amendment duly executed by the Borrower and all of the Banks.

(ii) Opinion of Heller Ehrman LLP, counsel to the Borrower, dated the date of
this Amendment and addressed to the Administrative Agent, the Banks and the
Issuing Banks, with respect to such matters relating to the Borrower, the
Amendment Documents and the Loan Documents as amended thereby, as the
Administrative Agent, any Bank or any Issuing Bank may reasonably request. The
Borrower hereby instructs such counsel to deliver such opinion to the
Administrative Agent.

(iii) Evidence satisfactory to the Administrative Agent that the Borrower shall
have obtained all consents and approvals of, and shall have made all filings and
registrations with, any Governmental Authority required in order to consummate
the Transactions, in each case without the imposition of any condition which, in
the judgment of the Banks or the Issuing Banks, could adversely affect their
rights or interests under the Amendment Documents or the Loan Documents as
amended thereby.

(iv) A copy of the certificate or articles of incorporation, including all
amendments thereto, of the Borrower, certified as of a recent date by the
Secretary of State of the state of its organization, and a certificate as to the
good standing of the Borrower as of a recent date, from such Secretary of State.

(v) A certificate of the Secretary or Assistant Secretary of the Borrower dated
the date of this Amendment and certifying (A) that attached thereto is a true
and complete copy of the by-laws of the Borrower as in effect on the date of
this Amendment and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the board of directors of the
Borrower authorizing the Transactions, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation of the Borrower have not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (iv) above, and (D) as to the incumbency
and specimen signature of each officer executing any Amendment Document or any
other document delivered in connection therewith on behalf of the Borrower.

 

8



--------------------------------------------------------------------------------

(vi) A certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (iv) above.

(vii) A certificate, dated the date of this Amendment and signed by a Financial
Officer of the Borrower, confirming compliance with the conditions precedent set
forth in paragraphs (e) and (f) of Section 3 hereof.

(viii) Evidence satisfactory to the Administrative Agent that the Amendment
Documents have been executed and delivered by all parties thereto.

(ix) A certificate, dated the date of this Amendment and signed by the Secretary
or an Assistant Secretary of the Borrower, certifying that (A) the First
Mortgage has not been amended or supplemented since the certified copy thereof
delivered by the Borrower pursuant to Section 4.02(a)(viii) of the Credit
Agreement, except as supplemented by the Thirty-Eighth Supplemental Indenture
dated as of May 1, 2005, and the Thirty-Ninth Supplemental Indenture dated as of
November 1, 2005 and the Supplemental Indenture, and (B) attached thereto is a
true and complete copy of the Thirty-Eighth Supplemental Indenture dated as of
May 1, 2005 and the Thirty-Ninth Supplemental Indenture dated as of November 1,
2005.

(x) A copy of title insurance policy No. NSL 31426-SEA issued by First American
Title Insurance Company, together with copies of all endorsements thereto,
naming the trustee under the First Mortgage as the insured, insuring the
Borrower’s title to the real property subject to Lien of the First Mortgage, and
the validity and first priority of the Lien of the First Mortgage (subject to
Liens permitted to exist by the terms of the First Mortgage), in an amount not
less than the principal amount of the First Mortgage Bond, certified by a
Responsible Officer of the Borrower.

(xi) Such other documents as the Administrative Agent, the Banks, the Issuing
Banks or their respective legal counsel may reasonably request.

(b) All fees payable by the Borrower to the Administrative Agent, the Issuing
Banks, the Banks or any of their Affiliates on or prior to the date of this
Amendment with respect to this Amendment, and all amounts payable by the
Borrower pursuant to Section 9.05 of the Credit Agreement for which invoices
have been delivered to the Borrower on or prior to such date, shall have been
paid in full or arrangements satisfactory to the Administrative Agent shall have
been made to cause them to be paid in full concurrently with the disbursement of
the proceeds of any Borrowing to be made on such date.

(c) All legal matters incident to the Amendment Documents and the Loan Documents
as amended thereby and the transactions contemplated thereby shall be reasonably
satisfactory to the Administrative Agent, the Banks, the Issuing Banks and their
respective legal counsel.

5. Assignment of Loans, LC Disbursements and LC Participations to Reflect
Amended Commitments. On the Effective Date, the Banks whose Pro Rata Shares
after giving effect to this Amendment are greater than their Pro Rata Shares
prior to giving effect to this

 

9



--------------------------------------------------------------------------------

Amendment (each an “Increasing Bank”) shall purchase, as an assignment from the
Banks whose Pro Rata Shares after giving effect to this Amendment are less than
their Pro Rata Shares prior to giving effect to this Amendment (each a
“Decreasing Bank”), such portions of the Decreasing Banks’ Loans, unreimbursed
LC Disbursements and participations in Letters of Credit outstanding at such
time such that, after giving effect to such assignments, the respective
aggregate amount of Loans, unreimbursed LC Disbursements and participations in
Letters of Credit of each Bank shall be equal to such Bank’s Pro Rata Share of
the aggregate Loans, unreimbursed LC Disbursements and participations in Letters
of Credit outstanding. The purchase price for the Loans, unreimbursed LC
Disbursements and participations in Letters of Credit so assigned shall be the
sum of (i) the principal amount of the Loans and unreimbursed LC Disbursements
so assigned plus the amount of accrued and unpaid interest thereon as of the
date of assignment and (ii) the amount of accrued and unpaid LC Participation
Fees as of the date of assignment on the participations in Letters of Credit so
assigned. Each Increasing Bank shall pay the aggregate purchase price payable by
it to the Administrative Agent on the Effective Date and the Administrative
Agent shall promptly forward to each Decreasing Bank the portion thereof payable
to it. Upon payment by an Increasing Bank of the purchase price payable by it to
a Decreasing Bank, such Decreasing Bank shall be automatically deemed to have
sold and made the applicable assignments to such Increasing Bank and shall, to
the extent of the interest assigned, be released from its obligations under the
Loan Documents, and such Increasing Bank shall be automatically deemed to have
purchased and assumed such assignments from such Decreasing Bank and, if not
already a Bank hereunder, shall be a party hereto and, to the extent of the
interest assigned, have the rights and obligations of a Bank under the Loan
Documents. Without in any way limiting the foregoing, each Decreasing Bank whose
Pro Rata Share after giving effect to this Amendment is zero, shall, by
executing its signature page hereto, be deemed on the Effective Date to consent
to this Amendment and, simultaneously with the effectiveness hereof, without any
further action on its part, to assign all of its Commitments, Loans and LC
Disbursements, with the effect that it shall be discharged from its Commitments
and other obligations (other than the return of its Notes) and shall no longer
be a Bank under the Credit Agreement. The Borrower and the Administrative Agent
shall be deemed to have consented to the assignments effected pursuant to this
Section 5. The Administrative Agent shall record the Commitments, Loans and LC
Disbursements of each Bank as provided in Section 10.04(c) of the Credit
Agreement to reflect such assignments.

6. Effect of Interest and Fee Rate Amendments. Any changes in interest or fees
rates effected by this Amendment shall apply with respect to interest and fees
accruing for the Effective Date and periods thereafter, while interest and fees
rates in effect prior to the effectiveness of such amendments shall continue to
be applicable for accruals for periods prior to the Effective Date.

7. Confirmation of Amended Agreement. The Credit Agreement as amended by this
Amendment is and shall continue to be in full force and effect and is hereby in
all respects confirmed, approved and ratified.

8. Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.

 

10



--------------------------------------------------------------------------------

9. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto were upon the same instrument.

10. Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

[The next page is the signature page]

 

11



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

AVISTA CORPORATION

By:

 

/s/ Malyn K. Malquist

Name: Malyn K. Malquist

Title: Sr VP & CFO

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

THE BANK OF NEW YORK,

as Administrative Agent, an Issuing Bank and a

Bank

By:

 

/s/ Raymond J. Palmer

Name: Raymond J. Palmer

Title: Vice President

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

UNION BANK OF CALIFORNIA, N.A.,

as Syndication Agent, an Issuing Bank and a

Bank

By:

 

/s/ Bryan Read

Name: Bryan Read

Title: Vice President

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

WELLS FARGO BANK,

as Documentation Agent, an Issuing Bank and a Bank

By:

 

/s/ Tom Beil

Name: Tom Beil

Title: Vice President

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

BANK HAPOALIM B.M.

NEW YORK BRANCH,

as a Bank

By:

 

/s/ Marc Bosc

Name: Marc Bosc

Title: Vice President

By:

 

/s/ Lenroy Hackett

Name: Lenroy Hackett

Title: First Vice President

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

BANK OF AMERICA, N.A.,

as Managing Agent and a Bank

By:

 

/s/ James J. Teichman

Name: James J. Teichman

Title: Vice President

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

COMERICA WEST INCORPORATED,

as a Bank

By:

 

/s/ Don R. Carruth

Name: Don R Carruth

Title: Corporate Banking Officer

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

FIRST COMMERCIAL BANK, NEW YORK

AGENCY,

as a Bank

By:

 

/s/ Bruce M. J. Ju

Name: Bruce M. J Ju

Title: Vice President & General Manager

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as a Bank

By:

 

/s/ William W. Archer

Name: William W. Archer

Title: Managing Director

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

KEYBANK NATIONAL ASSOCIATION,

as Documentation Agent and a Bank

By:

 

/s/ Keven D. Smith

Name: Keven D. Smith

Title: Senior Vice President

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

MIZUHO CORPORATE BANK, LTD.,

as a Bank

By:

 

/s/ Raymond Ventura

Name: Raymond Ventura

Title: Deputy General Manager

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

SOCIÉTÉ GÉNÉRALE

as a Bank

By:

 

/s/ Nigel Elvey

Name: Nigel Elvey

Title: Vice President

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

WITNESS the due execution hereof as of the date first above written.

 

U.S. BANK, NATIONAL ASSOCIATION,

as Documentation Agent and a Bank

By:

 

/s/ Kurbanali H. Merchant

Name: Kurbanali H. Merchant

Title: Vice President

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

THE UNDERSIGNED BANK HEREBY CONSENTS TO THE AMENDMENT TO WHICH THIS SIGNATURE
PAGE IS ATTACHED AND AGREES THAT IMMEDIATELY UPON THE EFFECTIVENESS HEREOF IT
SHALL ASSIGN AND BE DEEMED TO ASSIGN, WITHOUT ANY FURTHER ACTION ON ITS PART,
ALL OF ITS LOANS AND COMMITMENTS AS PROVIDED IN PARAGRAPH 5 HEREOF AND THAT IT
SHALL NO LONGER BE A BANK UNDER THE CREDIT AGREEMENT.

 

ALLIED IRISH BANKS, p.l.c.,

as a Bank

By:

 

/s/ Aidan Lanigan

Name: Aidan Lanigan

Title: Vice President

By:

 

/s/ Mark K. Connelly

Name: Mark K. Connelly

Title: Vice President

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

THE UNDERSIGNED BANK HEREBY CONSENTS TO THE AMENDMENT TO WHICH THIS SIGNATURE
PAGE IS ATTACHED AND AGREES THAT IMMEDIATELY UPON THE EFFECTIVENESS HEREOF IT
SHALL ASSIGN AND BE DEEMED TO ASSIGN, WITHOUT ANY FURTHER ACTION ON ITS PART,
ALL OF ITS LOANS AND COMMITMENTS AS PROVIDED IN PARAGRAPH 5 HEREOF AND THAT IT
SHALL NO LONGER BE A BANK UNDER THE CREDIT AGREEMENT.

 

STERLING SAVINGS BANK,

as a Bank

By:

 

/s/ Jill Scheuermann

Name: Jill Scheuermann

Title: Vice President

Amendment No. 1 to and under Credit Agreement dated as of December 17, 2004



--------------------------------------------------------------------------------

SCHEDULE 2.01

Names, Commitments, Addresses for Banks on First Amendment Effective Date

 

Bank

   Commitment

The Bank of New York

One Wall Street, 19th Floor

New York, New York 10286

Attention: Ray Palmer

Telecopy: 212-635-7923

   $ 45,000,000

Bank Hapoalim B.M.

New York Branch

1177 Avenue of the Americas

New York, NY 10036

Attention: Marc Bosc

Telecopy: (212) 782-2382

   $ 10,000,000

Bank of America, N.A.

800 5th Avenue, Floor 35

Seattle, WA 98104

WA1-501-35-01

Attention: Gordon Gray

Telecopy: 206-585-5641

   $ 30,000,000

Comerica West Incorporated

Fourth Floor / MC 4465

611 Anton Blvd

Costa Mesa, CA 92626

Attention: Don R. Carruth

Telecopy: 714-433-3236

   $ 20,000,000

First Commercial Bank, New York Agency

750 Third Avenue, 34th Floor

New York, NY 10017

Attention: Carol Chou

Telecopy: 212-599-6133

   $ 10,000,000

Goldman Sachs Credit Partners L.P.

1 New York Plaza, 42nd Floor

New York, NY 10004

Attention: Philip Green

Telecopy: 212-357-4597

   $ 15,000,000



--------------------------------------------------------------------------------

Bank

   Commitment

KeyBank National Association

127 Public Square

Cleveland, OH 10286

Attention: Sherrie Manson

Telecopy: (216) 689-4981

   $ 35,000,000

Mizuho Corporate Bank, Ltd.

1251 Avenue of the Americas

New York, NY 10020-1104

Attention: Nelson Chang

Telecopy: 212-282-4488

   $ 25,000,000

Société Générale

1221 Avenue of the Americas

New York, NY 10020

Attention: Wayne Hutton

Telecopy: 212-278-6203

   $ 15,000,000

Union Bank of California, N.A.

445 S. Figueroa Street

Los Angeles, CA 90071

Attention: Karen Elliott

Telecopy: (213) 236-4096

   $ 45,000,000

U.S. Bank, National Association

1420 Fifth Avenue, 1lth Floor

Seattle, WA 98101

Attention: Kurban Merchant

Telecopy: (206) 344-3654

   $ 35,000,000

Wells Fargo Bank

221 N. Wall Street, Suite 310

Spokane, WA 99201

Attention: Tom Beil

Telecopy: (509) 363-6875

   $ 35,000,000

TOTAL:

   $ 320,000,000